Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. The Applicant has added the new dependent claims 11 and 12 through amendment. The Applicant has argued that the rejection should be withdrawn due to the fact that "the PTO must consider comparative data in the specification in determining whether the claimed invention provides unexpected results."(emphasis added) In re Soni, 54 F.3d 746, citing In re Margolis, 785 F.2d 1029, 1031 (Fed. Cir. 1986).  Also, the Applicant states “In In re Soni, the applicant had included data in the patent specification that were directed to unexpectedly improved properties exhibited by the claimed subject matter.” (emphasis added) The Applicant further states “the dissolution agent and the cross-linking agent may be mixed or included in the claimed weight ratio in an effort to help achieve low coefficient of thermal expansion and excellent mechanical properties,” (emphasis added) citing Paragraph [0038] of the instant application which similarly states the aim of the claimed invention.
2.	In response, the Examiner would like to point out that MPEP 716.01(c)(II) states: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” Applicant’s arguments are not supported by comparative data, experimental results or an appropriate affidavit or declaration to support Applicant’s assertion of in an effort to help achieve low coefficient of thermal expansion and excellent mechanical properties. For example, if the dissolution controlling agent were to be included in a greater amount than the cross-linking agent, both thermal and mechanical properties could be deteriorated. If the cross-linking agent were to be included in an amount exceeding twice the content of the dissolution controlling agent, thermal characteristics could be deteriorated.” This is not comparative data, experimental results or an appropriate affidavit or declaration supporting Applicant’s assertion of unexpectedly improved properties. Applicant’s argument fails to point to comparative data in the instant application to support a claim of unexpectedly improved properties.
3.	Examiner notes that while the Applicant fails to point out sections of the instant application to support Applicant’s argument that weight ratios of dissolution agent to cross-linking agent outside of 1:1 to 1:2, respectively, resulted in markedly worse material properties, the experimental section of the instant application (Tables 1-3, Paragraphs [00145-00186]) does not provide experimental comparative data of the same dissolution controlling agents and cross-linking agents inside and outside of the claimed respective weight ratio. Instead, the Applicant provides experimental comparative data of the same weight ratio of dissolution controlling agent to cross-linking agent utilizing the same cross-linking agent, but where the claimed dissolution controlling agents are compared to dissolution controlling agents that are not claimed. For this reason, the Applicant’s arguments are not found to be persuasive.
4.	Furthermore, with respect to the newly added Claims 11 and 12, the Examiner notes that MPEP 2144.09(II) states: “Compounds which are . . . homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” Also, Examiner notes that MPEP Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 (‘Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.’).”
5.	The newly added Claim 11 is a subgenus of the genus of the claimed dissolution controlling agents of Claim 4 of the instant application. Also, the dissolution controlling agents of the newly added Claim 11 are homologs of dissolution controlling agent 1B taught by Claim 4 of the instant application and Chemical Formula 24, Table 1, and Paragraphs [0141-0143] of Kwon et al. (United States Patent Publication No. 2014/0186768 A1).
6.	The newly added Claim 12 is a species of the genus of cross-linking agent taught by Claim 1 of the instant application. Also, the cross-linking agent of the newly added Claim 12 is a homolog of the cross-linking agents taught by Claim 1 of the instant application and Abstract, Chemical formula 1, Chemical formula 4, and Paragraphs [0015-0017, 0041, 0046-0048] of Usui et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/170696 A1). For these reasons, newly added Claims 11 and 12 are rejected below.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (United States Patent Publication No. 2014/0186768 A1) (priority date of Aug. 8, 2013), hereinafter Kwon, in view of Usui et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/170696 A1, see English equivalent United States Patent Publication No. 2019/0086806 A1) (priority date of Mar. 30, 2016), hereinafter Usui.
10.	Regarding Claims 1-4, Kwon teaches (Table 1, Paragraphs [0129-0143]) a positive photosensitive resin composition. Kwon teaches (Table 1, Paragraphs [0129-0134, 0142-0143]) an alkali soluble resin. Kwon teaches (Table 1, Paragraphs [0135-0136, 0142-0143]) a photosensitive diazoquinone compound. Kwon teaches (Chemical Formula 24 wherein R1 is a C2 alkyl group (Claim 3), Table 1, Paragraphs [0141-0143]) a dissolution controlling agent, therein referred to as “a phenol compound,” represented by Chemical Formula 1 (Claim 1), Chemical Formula 1-1 (Claim 2), and Chemical Formula 1B (Claim 4). Kwon teaches (Table 1, Paragraphs [0141-0143]) a solvent. Kwon teaches (Chemical Formula 24, Table 1, Paragraphs [0141-0143]) Chemical Formula 1 and Chemical Formula 1-1, wherein in Chemical Formula 1 and Chemical Formula 1-1, R1 is an unsubstituted C2 alkyl group. Kwon teaches (Chemical Formula 24, Table 1, Paragraphs [0141-0143]) Chemical Formula 1, wherein n is an integer of 1. Kwon teaches (Paragraphs [0011, 0068, 0096, and 0114]) a “good pattern” with “high resolution” is desirable for the manufacture of LCDs, laptops, monitors, and TVs.
11.	Kwon, however, does not teach a cross-linking agent represented by Chemical Formula 2. Nor does Kwon teach the dissolution controlling agent and the cross-linking agent are included in a weight ratio of about 1:1 to about 1:2. Nor does Kwon teach Chemical Formula 2, wherein in Chemical Formula 2, R2 to R7 are each independently a hydrogen atom or a substituted or unsubstituted C1 to C20 alkyl 1 to L4 are each independently a substituted or unsubstituted C1 to C20 alkylene group.
12.	Usui, on the other hand, does teach (Abstract, Chemical formula 1, Chemical formula 4, Paragraphs [0015-0017, 0041, 0046-0048]) a cross-linking agent represented by Chemical Formula 2, therein referred to as an additive. Usui also teaches (Abstract, Chemical formula 1, Chemical formula 4, Paragraphs [0015-0017, 0041, 0046-0048]) Chemical Formula 2, wherein in Chemical Formula 2, R2 to R5 are each independently a hydrogen atom or a substituted or unsubstituted C1 to C20 alkyl group, therein an organic group having an ester linkage, and R6 to R7 are each independently a hydrogen atom or a substituted or unsubstituted C2 to C10 alkyl group. Usui also teaches (Abstract, Chemical formula 1, Chemical formula 4, Paragraphs [0015-0017, 0041, 0046-0048]) L1 to L4 are each independently a substituted or unsubstituted C2 to C10 alkylene group. Usui teaches [Abstract, Paragraphs [0002 and 0033]) the use of the cross-linking agent results in an improved adhesion to the resist pattern thereby preventing the collapse of increased aspect ratio resist patterns utilized in the manufacture of semiconductor devices, such as those listed by Kwon.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Usui to comprise a cross-linking agent represented by Chemical Formula 2.  Doing so would result in improved adhesion to the resist pattern so as not to cause collapse of increased aspect ratio resist patterns utilized in the manufacture of semiconductor devices, as recognized by Usui, such as those listed by Kwon.
14.	Kwon teaches (Table 1, Paragraphs [0141-0143]) 7.5 parts by weight dissolution controlling agent compared to 100 parts by weight alkali soluble resin. Kwon further teaches (Paragraph [0113]) about 1 parts by weight to about 30 parts, inclusive of any internal range within that greater range, by weight dissolution controlling agent compared to 100 parts by weight alkali soluble resin. Usui teaches 
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Usui to have chosen the encompassed portion of the disclosed range of weight ratio of dissolution controlling agent to cross-linking agent so to arrive at the claimed range of about 1:1 to about 1:2 with a reasonable expectation of success in doing so.  Doing so would result in the range cited in the instant application overlapping or lying inside the prior art of Kwon in view of Usui. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05(I).
16.	Regarding Claim 5, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Usui teaches (Paragraphs [0015-0017, 0041, 0046-0048]) in Chemical Formula 2, R2 to R5 are each independently a substituted or unsubstituted C2 to C10 alkyl group. Usui teaches (Paragraphs [0015-0017, 0041, 0046-0048]) in Chemical Formula 2, R6 and R7 are each a hydrogen atom.
17.	Regarding Claim 6, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Kwon teaches (Paragraphs [0033-0043, 0044-0054, 0117]) the alkali soluble resin includes a polybenzoxazole precursor, a polyimide precursor, a novolac resin, or a combination thereof.
18.	Regarding Claim 7, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Kwon teaches (Paragraphs [Table 1, Paragraphs [0129-0136, 
19.	Kwon, however, does not explicitly teach, based on 100 parts by weight of the alkali soluble resin, about 10 parts by weight to about 30 parts by weight of the dissolution controlling agent. Kwon, however, teaches (Table 1, Paragraphs [0141-0143]) the photosensitive resin composition includes, based on 100 parts by weight of the alkali soluble resin: 7.5 parts by weight of the dissolution controlling agent. Kwon further teaches (Paragraph [0113]) about 1 parts by weight to about 30 parts, inclusive of any internal range within that greater range, by weight dissolution controlling agent compared to 100 parts by weight alkali soluble resin.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Examples 1 through 6 in Kwon to incorporate the further teachings of Kwon to have chosen the encompassed portion of the disclosed range of weight ratio so to arrive at the claimed range of about 10 parts by weight to about 30 parts by weight of the dissolution controlling agent, based on 100 parts by weight of the alkali soluble resin, with a reasonable expectation of success in doing so. MPEP 2144.05(I).
21.	Regarding Claim 8, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Kwon teaches (Paragraphs [0116, 0122, 0087-0095, 0122, 0117-0119, 0118, 0120-0121]) positive photosensitive resin composition further comprising a diacid (e.g. malonic acid), a leveling agent, a silane coupling agent, a surfactant, an epoxy compound, a radical polymerization initiator, a thermal latent acid generator.

23.	Regarding Claim 10, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Kwon teaches (Abstract, Paragraphs [0014-0024]) an electronic device comprising the photosensitive resin layer.
24.	Regarding Claim 11, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Kwon teaches (Chemical Formula 24, Table 1, and Paragraphs [0141-0143]) a homolog of the dissolution controlling agents represented by Chemical Formulas 1A, 1C, 1D, and 1E of the instant application. MPEP 2144.09(II) states: “Compounds which are . . . homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”
25.	Regarding Claim 12, Kwon in view of Usui teaches all of the elements of the present claimed invention as set forth for Claim 1 above. Usui teaches (Abstract, Chemical formula 1, Chemical formula 4, and Paragraphs [0015-0017, 0041, 0046-0048]) homologs of the cross-linking agent represented by Chemical Formula 2 of the instant application, wherein L1 to L4 are each a methylene group. MPEP 2144.09(II) states: “Compounds which are . . . homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
29.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
30.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/13/2021